DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, orthogonal signals, discrete Fourier transform, initiating different first and second actions, infusion of at least one signal, a hand holding a stylus, a distance between a hand holding a stylus and a hand not holding a stylus, initiating a first action with a stylus hand at the same time a second action with a hand not holding the stylus is initiated, and a method for distinguishing a hand holding a stylus from a hand not holding a stylus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because: 
37 CFR 1.84(t) requires that “drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.” Meanwhile, 37 CFR 
37 CFR 1.84(p)(1) requires that “Reference characters … must be … legible”. Fig. 1 falls short of this standard.
37 CFR 1.84(l) requires that “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.” Lines in Fig. 1 are not clean, black, sufficiently dense and dark, nor well-defined. Lines in Fig. 2 are not uniformly thick.
Feature 16 cannot be discerned in Fig. 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20210286450 A1).
As recited in independent claim 1, Han et al’s Fig. 9 embodiment (and its method of use) shows a system including 2100, 2200, and 2300, comprising: a device 2100 comprising; a plurality of transmitting antennas (“four driving electrodes” [0146]) adapted to transmit a 
As recited in independent claim 1, Han et al’s Fig. 9 embodiment is silent regarding whether the at least one other signal is adapted to be infused into a user of the stylus, wherein the 
As recited in independent claim 1, Han et al’s Fig. 1-2 embodiment shows that at least one other signal (“palm rejection signal” [0077]) is adapted to be infused (insofar as “the palm rejection signal of the second frequency is provided to the conductive pen case 210” [0081]) into a user (insofar as “The palm rejection signal is provided to the read-out circuit via the user’s hand” [0114], wherein the user’s hand is part of the user) of stylus 200, wherein device (including “CAPACITIVE TOUCH PANEL”, see Fig. 1) is adapted to process measurements (“read-out circuit classifies a first signal corresponding to the pen driving signal and a second signal corresponding to the palm rejection signal in the sensing signal” [0087]) of the at least one other signal (including “the pen driving signal” and “the palm rejection signal” [0088]) received (received signals are called “the sensing signal” [0077]) to determine (“classifies” [0088]) a hand holding the stylus (an unintentional touch which is ignored, “ignores the touch caused by the palm rejection signal” [0093]) from a hand not holding the stylus (an intentional touch which is not ignored because it is not caused by the palm rejection signal, “calculates touch coordinates based on the sensing signal” [0093]).
Moreover, the Examiner finds that palm rejection was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the palm rejection technique of Han et al’s Fig. 1-2 embodiment to Han et al’s Fig. 9 embodiment. The rationale is as follows: one of ordinary skill in the art would have had reason to ignore only touches which are not intended touches as taught by Han et al (“The user using the stylus pen contacts the touch screen panel through the side of the hand in a writing habit … 
As recited in claim 2, Han et al are silent regarding whether the at least one other signal has a frequency larger than 300 MHz.
	The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	In this case, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed numerical range. 
The Examiner finds that the recited numerical range was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the claimed numerical range through the process of routine experimentation and optimization in the absence of criticality (Gardner v. TEC systems, Inc., 220 USPQ 777 (Fed. Cir. 1984)). The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at a frequency range which will not be greatly impacted by ambient noise frequencies in the environment where the device is used in the course of routine experimentation and optimization, in the absence of criticality, as is notoriously well known in the art. 

Regarding claim 3: Han et al suggest that “a plurality of stylus pens may be used in one touch screen panel” [0148].
Furthermore, there is no invention in the duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that infusing another signal was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to infuse another signal as suggested by Han et al. The rationale is as follows: one of ordinary skill in the art would have had reason to distinguish a user’s one hand holding a stylus from the user’s other hand holding a different stylus as suggested by Han et al (“a plurality of stylus pens may be used in one touch screen panel” [0148]). 
As recited in claim 4, Han et al are silent regarding whether the at least one other signal has a frequency larger than any of the plurality of signals transmitted.

Moreover, the Examiner finds that larger frequencies were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative frequencies in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any of the finite number of possible relative frequencies, including the claimed relative frequencies, in the absence of criticality, with a reasonable expectation of success, as is known to a person of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
As recited in claim 5, Han et al’s Fig. 9 embodiment (and its method of use) shows that received signals are processed with a discrete Fourier transform (“The fast Fourier transform part 1248 performs fast Fourier transform each of the digitally converted sensing signals to convert each of the sensing signals into a frequency domain in a time domain. The fast Fourier transform part 1248 obtains a frequency component and the magnitude of the frequency component to provide the frequency component and the magnitude of the frequency component to the touch determining part 126. In the present exemplary embodiment, by converting the sensing in the time domain into the sensing in the frequency domain, it is very useful for digital signal processing” [0220]).
Regarding claim 6: Han et al’s Fig. 9 embodiment initiates the action of reporting a finger touch coordinate based upon a determination of a hand not holding a stylus. Regarding claim 6: 
The method of independent claim 11 is inherent to the device of independent claim 1, and is obvious on the same grounds for the same reasons.
Regarding claim 12: See teachings, findings, and rationale above for claim 2.
Regarding claim 13: See teachings, findings, and rationale above for claim 3.
Regarding claim 14: See teachings, findings, and rationale above for claim 4.
Regarding claim 15: See teachings, findings, and rationale above for claim 5.
Regarding claim 16: See teachings, findings, and rationale above for claim 6.
Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20210286450 A1) as applied above, and further in view of Abzarian et al (US 20180088786 A1).
Han et al show a device and method as described above.
As recited in claim 7, Han et al are silent regarding initiating a first action with a stylus hand at the same time a second action with a hand not holding a stylus is initiated.
As recited in claim 7, Abzarian et al show initiating a first action (subtracting an unintentional touch of a hand from an intentional touch of a stylus so as to ignore the unintentional touch input from a hand holding a stylus, for example, as evidenced by the fine line of ink trace 1208 in Fig. 12, which is sized with a width comparable to the stylus tip rather than sized with a width comparable to the user’s hand) with a stylus hand (see right hand in Fig. 12) at 
Moreover, the Examiner finds that simultaneous different actions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to simultaneously initiate different actions with a stylus hand and a hand not holding a stylus. The rationale is as follows: one of ordinary skill in the art would have had reason to increase possible user experiences as taught by Abzarian et al (“the stylus 1200 causes inking that produces an ink trace 1208 and the side of hand 1202 causes erasing of the ink trace 1208. … These type of experiences are not possible unless a finger, a side of hand, a stylus, and other types of touch input can be differentiated from one another” [0056]). 
As recited in claim 8, Han et al are silent regarding initiating a first action with a stylus at the same time a second action with a hand not holding a stylus is initiated.
As recited in claim 8, Abzarian et al show initiating a first action (subtracting an unintentional touch of a hand from an intentional touch of a stylus so as to ignore the unintentional touch input from a hand holding a stylus, for example, as evidenced by the fine line of ink trace 1208 in Fig. 12, which is sized with a width comparable to the stylus tip rather than sized with a width comparable to the user’s hand) with a stylus (see stylus 1200 in right hand in Fig. 12) at the same time (see Fig. 12) a second action (erasure of ink trace 1208) with a hand not holding a stylus (see left hand in Fig. 12) is initiated.
Moreover, the Examiner finds that simultaneous different actions were predictable before the effective filing date.

Regarding claim 9: See above teachings for claim 6.
As recited in claim 10, Han et al show that the device is adapted to use measurement of the at least one other signal received (palm rejection signal, for example).
As recited in claim 10, Han et al are silent regarding determining distance of the hand holding the stylus from the hand not holding the stylus.
As recited in claim 10, Abzarian et al (inherently) show determining distance of a hand holding a stylus from a hand not holding the stylus (insofar as capacitive grid map 1206 is inherently aware of this distance at all times throughout the changing of said distance which causes the erasure process shown in Fig. 12).
Moreover, the Examiner finds that determining a distance was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to determine a distance between the user’s two hands as suggested by Abzarian et al. The rationale is as follows: one of ordinary skill in the art would have had reason to empower the user to perform an erasure process by decreasing said distance while the device adjusts the displayed user interface in such a way as to avoid obstruction of the user’s view by the two hands 
Regarding claim 17: See teachings, findings, and rationale above for claim 7.
Regarding claim 18: See teachings, findings, and rationale above for claim 8.
Regarding claim 19: See above teachings for claim 9.
Regarding claim 20: See teachings, findings, and rationale above for claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leigh et al (WO 2015-142391 A1) disclose distinguishing touches of the same hand from touches of different body parts of the same user from touches of different users (see [00179]-[00184]).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627           
                                                                                                                                                                                             12/30/2021